 Case 1:19-cr-00392-PKC Document 77 Filed 11/30/20 Page 1 of 3 PageID #: 415
                                                                                        Wilson Sonsini Goodrich & Rosati
                                                                                        Professional Corporation
                                                                                        1301 Avenue of the Americas
                                                                                        40th Floor
                                                                                        New York, New York 10019-6022
                                                                                        o: 212.999.5800
                                                                                        f: 212.999.5899


                                                November 30, 2020
VIA CM/ECF

The Honorable Pamela K. Chen
United States District Court
Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201

       Re:      United States v. Bo Mao, No. 1:19-cr-00392-PKC

Dear Judge Chen:

        Along with Richard B. Roper, III, Esq. of Thompson & Knight LLP, we are counsel to
Professor Bo Mao, the defendant in the above-referenced case. We respectfully submit this letter to
apprise the Court of certain issues relating to tomorrow morning’s change of plea hearing so that the
Court has all relevant information. We apologize for the late timing of this submission as we had
originally intended to raise these issues at the hearing itself, but then decided that it was more
prudent to give Your Honor at least some advance notice of these issues.

        As the Court is aware, it has been the fervent desire of our client to return with his wife and
two young children to his home in China and to his research position at Xiamen University. That
principal aspiration of our client is what has now led to the potential disposition of this matter that is
being proposed to the Court by the government and the defense in the form of an Fed. R. Crim. P.
11(c)(1)(C) plea by Professor Mao of having made a false statement to the FBI upon his arrest on
August 14, 2019. Should the Court accept the plea being proposed by the parties, the one count wire
fraud indictment against Professor Mao will be dismissed at sentencing. In the event the Court
accepts this disposition, Professor Mao would leave the United States and return to China on
December 16, 2020, two days after his sentencing. The proximity of this date to the sentencing was
dictated by the incredible difficulty in securing flights to China during the pandemic. Indeed, we
were able to secure only three seats on the December 16th flight with no other options for several
weeks – Professor Mao’s youngest child will sit on his parents’ lap.

        There are four issues we wish to apprise the Court of in connection with Professor Mao’s
anticipated guilty plea.

        First, if the Court is inclined to accept the disposition of this matter that is being proposed
jointly by the government and the defense, we will be asking the Court to Order that Professor
Mao’s passport now be returned to and held by counsel for Professor Mao until the Professor is
sentenced on December 14, 2020. By having the passport in the possession of counsel, Professor
Mao and his family will be able to get the Covid testing required before they board their flight on
December 16, 2020. Moreover, by having the passport in the possession of counsel, we can also



      AUSTIN   BEIJING     BOSTON   BRUSSELS     HONG KONG    LOS ANGELES   LONDON    NEW YORK      PALO ALTO
               SAN DIEGO    SAN FRANCISCO      SEATTLE   SHANGHAI   WASHINGTON, DC   WILMINGTON, DE
 Case 1:19-cr-00392-PKC Document 77 Filed 11/30/20 Page 2 of 3 PageID #: 416



The Honorable Pamela K. Chen
November 30, 2020
Page 2 of 3

avoid any potential delay in securing the passport from Pretrial Services in Brooklyn for Professor
Mao, who is departing from Texas, between the date of sentencing, December 14, 2020, and the
planned departure on December 16, 2020. We have raised this issue with the government, and we
understand that it does not object to this request. We will be submitting a Proposed Order to this
effect tomorrow.

         Second, as a corollary to the above, we will be asking the Court to Order that Professor
Mao’s ankle bracelet be removed by Pretrial Services no later than December 13, 2020. Again, by
taking this prophylactic step, we can avoid the possibility of a delay in Professor Mao’s departure
based on Pretrial Services being unavailable to remove the bracelet on the one day between
sentencing and departure. Again, we have raised this issue with the government, and we understand
that it does not object to this request. We will also be submitting a Proposed Order to this effect
tomorrow.

        Third, as the Court may recall, Professor Mao was arrested last August just days before he
and his family were scheduled to return to China. Since being released on bail, he has remained in
this country in full compliance with his conditions of release. Yet as a result of the above, his work
visa and I-94 have both expired. We understand that the expiration of both the work visa and the I-
94 raise the possibility that Professor Mao’s departure could be delayed at his point of departure
without some documentation making clear that he is permitted to leave the country. Accordingly,
we will be submitting to Your Honor in advance of sentencing a Proposed Order for the Court’s
consideration making clear that neither Professor Mao’s expired visa nor his expired I-94 should be
a basis for delaying his departure from this country. As we just learned of this issue this evening, we
have not had occasion to raise it with the government.

       Fourth and finally, a material aspect of the proposed disposition of this case is Professor
Mao’s ability to immediately return home with his family. As a result, we have sought to take all
possible steps to assure that nothing else might delay or prevent his departure on December 16, 2020
– should the Court accept the proposed Fed. R. Crim. P. 11(c)(1)(C) disposition. We therefore asked
the government to confirm that it was unaware of any action by any federal, state or local
prosecuting office or administrative agency that might delay or prevent Professor Mao’s departure
on December 16, 2020. The government has confirmed to us that it is not aware of any such
pending or planned action. While this assurance is not included in the written plea agreement, it has
been confirmed by the government in writing, and as it is perhaps the most critical aspect to
Professor Mao, we wanted to make sure the Court was aware of this in advance of the plea hearing
moving forward.

        Relatedly, the plea agreement calls for the Court to impose a sentence that includes a period
of supervised release. We have no objection to this provided that it does not stand in the way of
Professor Mao leaving the country. In our discussions with Pretrial Services and the Probation
Department, however, we have been advised that if the sentence includes supervised release but no
specific order that the defendant is permitted to leave the country, the position of Pretrial Services
and Probation Department would be that the defendant may not leave the country. Here, as the
 Case 1:19-cr-00392-PKC Document 77 Filed 11/30/20 Page 3 of 3 PageID #: 417



The Honorable Pamela K. Chen
November 30, 2020
Page 3 of 3

government has consented to Professor Mao leaving the country notwithstanding a sentence that
includes a period of supervised release, we will be asking the Court to Order as a condition of
Professor Mao’s sentence that he shall be allowed forthwith to leave the country notwithstanding any
term of supervised release.

       We look forward to speaking with the Court tomorrow morning, and we will certainly
answer any questions the Court may have in connection with these issues.


                                                Respectfully submitted,

                                                WILSON SONSINI GOODRICH & ROSATI
                                                Professional Corporation

                                                s/ Morris J. Fodeman
                                                Morris J. Fodeman
                                                Michael S. Sommer


                                                THOMPSON & KNIGHT LLP

                                                s/ Richard B. Roper, III
                                                Richard B. Roper, III

                                                Counsel for Professor Bo Mao


cc:    All Counsel of Record (via CM/ECF)
